Sykes, P. J.,
delivered the opinion of the court.
Appellants were jointly indicted, tried, and convicted of the crime of adultery, and prosecute this appeal.
It is unnecessary to set out in detail the testimony. Suffice it to say that the only testimony tending to sustain the allegations of the indictment was that of the witness Mattie Ingram, who testified in- substance that these appellants stayed at her íiouse -for nearly a week, and there occupied the same room, and that on one occasion she saw them in bed together. The state, however, failed to prove that the home of Mattie Ingram at that time was in Simpson county. It devolved upon the state to prove the venue, which is jurisdictional, and for this failure the. judgment of' the lower court must be reversed, and the cause remanded.

Reversed and remanded